Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-18, and 20-24 are currently pending and are being examined.
Claims 1, 8, 15, and 18 have been newly amended.
Claims 23 and 24 have been newly added.
Claims 2 and 4 have been newly cancelled. 


Response to Arguments
Rejections under 35 U.S.C. 103
	Applicant's arguments with respect to claims 1, 5-18, and 20-24 have been considered but are moot in view of the new ground(s) of rejection.

Rejections under 35 U.S.C. 101
	On page 9 or their remarks, the applicant argues that, “The entirety of claim 1, as currently pending, cannot practically be performed in the human mind.” Additionally, the applicant emphasizes portions of claim 1 which allegedly could not be performed in the human mind. Respectfully, the examiner did not make the determination that the entirety of claim 1 could be performed in the human mind. Rather the examiner has stated that specific steps recited in claim 1 could be performed in the human mind. As discussed below the limitations which describe obtaining/receiving and transmitting data have been identified as insignificant extra-solution activity (see claim 1 analysis below). The generate a biometric identifier data structure comprising: the digital representation of the biometric; and an indicator comprising information for directing a transmission of the biometric identifier data structure, the information specifying the modality of the biometric and a target matching engine,” could be performed in the human mind with the assistance of pen and paper. Creating a data structure does not require the assistance of computer technology. Additionally, merely stating that the process is performed digitally does not necessitate a conclusion that the process could not also be performed in the human mind. Rather, the claim, as currently drafted, merely applies generic computer technology to perform the mental process on a computer. 

	On page 10 or their remarks, the applicant argues that, “Indeed, if the claim attempted to encompass such generic ideas, as alleged by the Examiner, the claims easily would be invalidated under § 102.” The examiner respectfully notes that 35 U.S.C. 102 is not a consideration when analyzing claims under 35 U.S.C. 101. The mere fact that a claim is not anticipated by the prior art does not prevent the claim from failing the test for subject matter eligibility.


Claim Objections
Claim 8 is objected to because of the following informalities:
The last limitation of claim 8 recites the term, “biometric system payment device.” The applicant may have intended to state, “biometric payment system device” as recited within the preamble of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of mental processes and/or organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Step 1
First of all, the claims are directed to a machine (claims 1, 5-18, and 20-24). 

Step 2A: Prong 1
Claim 1 recites an abstract idea of, “determine a modality of the biometric from among multiple possible modalities; generate a biometric identifier data structure comprising: the digital representation of the biometric; and an indicator comprising information for directing a transmission of the biometric identifier data structure, the information specifying the modality of the biometric and a [target matching engine]; and complete a transaction based on the determination of the identity associated with the biometric.”
This claim, as a whole, recites a system which obtains data representing a biometric, analyzes the biometric data, generates a data structure comprising information associated with biometric, and completes a transaction based on an analysis of the biometric data. These limitations recite processes which fall under the category of mental processes because they recites steps that could be performed in the human mind and/or with pen and paper (e.g. observing biometric data, observing/determining the commercial interaction, namely completing a transaction. 
The mere nominal recitation of a generic computer components does not take the claim out of the mental processes/methods of organizing human activity groupings. Thus, the claim is directed to an abstract idea.

Step 2A: Prong 2
Besides reciting the abstract idea, the claim 1 also recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, processor, and target matching engine). The recited abstract idea is not integrated into a practical application. In particular, claim 1 recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, and processor) to receive/transmit/analyze data and automate processes, which could be performed in the human mind, using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to automate the processes of gathering/formatting biometric data and completing a transaction. 
Claim 1 also includes the limitations:
“obtain a digital representation of a biometric;”
“transmit the biometric identifier data structure to a biometric payment system;” and
“receive a response from the biometric payment system based on the transmission of the biometric identifier data structure, the response including a determination of an identity associated with the biometric.” 
CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
	
Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components. Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.
	The limitations which state, “obtain a digital representation of a biometric;” “transmit the biometric identifier data structure to a biometric payment system;” and “receive a response from the biometric payment system based on the transmission of the biometric identifier data structure, the response including a determination of an identity associated with the biometric,” described above as insignificant extra-solution activity, have been re-evaluated in step 2B. As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Additional Independent Claims
	Similar arguments can be made for independent claims 8 and 15:
	Regarding claim 8, this claim recites the abstract idea of, “format the biometric identifier data structure into a biometric template based on the modality of the biometric and the [target matching engine]; and determine an identity associated with the biometric by providing the biometric template to the [target matching engine].” Similarly to claim 1 described above, this claim, as a whole, recites a mental process because the claim recites a process that could be performed in the human mind and/or with pen and paper (e.g. formatting data and making a determination regarding the identity of an individual). Merely stating that these processes are conducted, or based on, a “target matching engine” does not prevent the process from reciting a mental process. Rather this amounts to no more than merely applying generic computer components to implement the abstract idea on a computer. The underlying processes (formatting data and making a determination) can still be performed in the mind and/or with pen and paper. 
	Similarly, this claim also does not include any additional elements which integrate the abstract idea into a practical application. In particular, claim 8 recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, matching engine, and processor) to receive/transmit/analyze data and automate processes, which could be performed in the human mind, 
	Claim 8 also includes the limitations:
“receive a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure comprising a digital representation of a biometric and specifying a modality of the biometric and a target matching engine;”
“transmit the biometric template to the target matching engine;” and 
“provide information associated with the identity to the biometric system payment device.”
	These limitations merely state that the system receives data representing a biometric, and transmits data associated with the user identity. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). These limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Regarding claim 15, this claim recites the abstract idea of, “select a biometric template based on the modality of the biometric and the target matching engine; format the biometric identifier data structure into the biometric template; and determine an identity associated with the biometric using the [target matching engine].” Similarly to claim 1 described above, this claim, as a whole, recites a mental process because the claim recites a process that could be performed in the human mind and/or with .
	Similarly, this claim also does not include any additional elements which integrate the abstract idea into a practical application. In particular, claim 15 recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, target matching engine, and processor) to receive/transmit/analyze data and automate processes, which could be performed in the human mind and/or with pen and paper, using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
	Claim 8 also includes the limitations:
“receive a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure comprising a digital representation of a biometric and specifying a modality of the biometric and a target matching engine;” 
“transmit the biometric template to the target matching engine;” and
“provide information associated with the identity to the biometric payment system device.”
	These limitations merely state that the system receives data representing a biometric, and transmits data associated with the user identity. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). These limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Dependent Claims
	Dependent claims 2, 5-7, 9-14, 16-18, and 20-24 are also rejected under 35 U.S.C. 101.

	Regarding claims 5-7, 14, 17, 20, and 21, these claims are merely adding further description to the biometric identifier data structure. For example, claim 5 states that, “the digital representation of the biometric is a first biometric representation; and the biometric identifier data structure includes the first biometric representation and a second biometric representation.” Merely reciting that the data structure includes certain information (such as a first and second biometric) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. This claim also does not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, claim 5 does not integrate the exception into a practical application. Similar arguments can be made for claims 6, 7, 14, 17, 20, and 21.

	Regarding claims 9, 10, 12, these claims are merely adding further description to the identity information provided in claim 8. For example, claim 9 states that, “the information includes a validated age of a person from whom the digital representation of the biometric was obtained.” Merely reciting that the identity information includes an age does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. This claim also does not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, claim 9 does not integrate the exception into a practical application. Similar arguments can be made for claims 10 and 12.

	Regarding claims 11 and 13, these claims are merely adding further description to the biometric payment system. Merely stating that the processor communicates with other devices/systems does not integrate the abstract idea into a practical application.

	Regarding claim 16, this claim includes the limitations: 
“the biometric identifier data structure comprises…”
“the digital representation of the biometric comprises…”
“the biometric payment system device comprises…” and
“the second biometric identifier data structure…”
	These limitations are merely adding further description to the various features of the system, and do not integrate the abstract idea into a practical application for similar reasons as described above. 
	Claim 16 also includes the limitation: 
“the at least one processor is operable to…”
	This limitation merely states that the processor is capable of receiving a second data structure from a second device. Simply stating that the system is capable of repeating functions does not integrate the abstract idea into a practical application. Additionally, the step of receiving a biometric data structure amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity as described above regarding claim 1.

	Regarding claim 18, this claim merely states that the processor is configured to transmit the first and second digital representations of the first and second biometrics to their respective matching engines. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (see analysis of claim 1 above).

	Regarding claim 22, this claim includes the limitations: 
“the modality is a first modality” and
“the second biometric has a second modality”
	These limitations are merely adding further description to the various features of the system, and do not integrate the abstract idea into a practical application for similar reasons as described above. 
	Claim 21 also includes the limitations: 
“the at least one processor transmits the first…” and
“the at least one processor transmits the second…”
	This limitation merely states that the processor transmits the first and second digital representations of biometrics. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity as described above regarding claim 1.

	Regarding claim 23, this claim includes limitations which fall under the category of abstract ideas regarding mental processes. As stated above regarding claim 8 and 15, merely formatting a data structure based on certain data can be performed in the human mind and/or with pen and paper. 

	Regarding claim 24, this claim merely provides further description to the “indicator” recited in claim 1. Merely stating that the indicator is a hash or computer-based construct does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (U.S. Pre-Grant Publication No. 20140108173) in view of Siedlarz (U.S. Pre-Grant Publication No. 20080052527).

	Regarding Claim 1, Cooper teaches:
	A biometric payment system device comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to (See at least Claim 11: Non-transitory computer readable medium operating on a computer [processor]):
	Obtain a digital representation of a biometric (See at least Paragraph 39: The biometric sensor captures the user's biometric data [Figure 7]);
	Transmit the [biometric data] to a biometric payment system (See at least Paragraph 42: The shared client device may assemble and transmit the data [including the biometric template and consumer identifying information] to an identity service provider [biometric payment system]);
Receive a response from the biometric payment system based on the transmission of the [biometric data], the response including a determination of an identity associated with the biometric (See at least Paragraph 43: The identity provider service determines if there is a match between the received data and stored data. If a match is found, the identity provider service transmits an electronic wallet to the shared client device); and
	Complete a transaction based on the determination of the identity associated with the biometric (See at least Paragraph 44: The shared client device may select a payment option from the electronic wallet and forward transaction details for processing).

	Cooper does not explicitly teach, but Siedlarz, however, does teach:
	Determine a modality of the biometric from among multiple possible modalities (See at least Paragraph 70: Describes a system for authenticating a user using biometrics. The processing module 236 identifies the type of biometric template included in a request); and
	Generate a biometric identifier data structure comprising: the digital representation of the biometric; and an indicator comprising information for directing a transmission of the biometric identifier data structure, the information specifying the modality of the biometric and a target matching engine (See at least Paragraphs 106 and 107: Describes a system for authenticating a user using biometrics. The system transmits an authentication request to AR system 200. The authentication request includes a personal reference code and biometric template [data structure] which identify the user and the type of biometric being submitted [see Paragraphs 28 and 35 and Figure 1A]. In order to reduce the search time and improve the accuracy of results, the system may limit the comparison of biometric templates to templates within the same search set [i.e. matching engine, see Paragraphs 89-91]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Cooper (i.e. merely using biometric data that is 

	Regarding claim 21, Cooper does not explicitly teach, but Siedlarz, however, does teach:
	The biometric identifier data structure is formatted in a uniform format (See at least Paragraph 28 and Figure 1A: The biometric templates and personal reference codes follow a specific format); and
	The uniform format is consistent for each of the multiple possible modalities (See at least Paragraph 28 and Figure 1A: The format for the biometric templates and personal reference codes is the same for each biometric type [e.g. Template 111.1A for a fingerprint and Template 111.1B for an iris]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Cooper (i.e. merely using biometric data that is not formatted into a specific data structure) with the teachings of Siedlarz (i.e. utilizing a specific data structure to store and compare biometric data) in order to allow the user to enroll different types of biometrics in a database and for providing high-volume, high-speed authentication of claims of identity, while protecting the personal information of the individual (Siedlarz: Paragraph 6).

	Regarding Claim 24, Cooper does not explicitly teach, but Siedlarz, however, does teach:
	Wherein the indicator is at least one of a hash or a computer-based construct (See at least Paragraph 81: The biometric template and/or the personal reference code may be enhanced using a proprietary formula or a one-way hash).


Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Siedlarz, and in further view of Stern (U.S. Patent No. 8458465).

	Regarding Claim 5, the combination of Cooper and Siedlarz does not explicitly teach, but Stern, however, does teach:
	Where the digital representation of the biometric is a first biometric representation; and the biometric identifier data structure includes the first biometric representation and a second biometric representation (See at least Figure 3: See at least Figure 3: Stern teaches a data structure for authenticating a user. The data structure may include multiple modalities of biometrics. For example, the data structure may include a fingerprint [first biometric representation] and a retina scan [second biometric representation]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, and Stern in order to increase the effectiveness of the authentication process by allowing the system to compare multiple forms of biometric data when a single form does not provide sufficient confidence in the accuracy of the authentication (Stern: Col. 2, Lines 51-67).

	Regarding Claim 6, the combination of Cooper and Siedlarz does not explicitly teach, but Stern, however, does teach:
	Where the first biometric representation is an image; and the second biometric representation is a data structure (See at least Col. 3, Lines 9-20 and Col. 4, Lines 20-34: The biometric data structure may include a fingerprint [image] and a digitized voice print [data structure]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, and Stern in order to 

	Regarding Claim 7, the combination of Cooper and Siedlarz does not explicitly teach, but Stern, however, does teach:
	Where the first biometric representation and the second biometric representation correspond to different biometric modalities (See at least Figure 3: The data structure may include a fingerprint [first biometric representation] and a retina scan [second biometric representation]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, and Stern in order to increase the effectiveness of the authentication process by allowing the system to compare multiple forms of biometric data when a single form does not provide sufficient confidence in the accuracy of the authentication (Stern: Col. 2, Lines 51-67).


	Claims 8, 10-12, 14-18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Siedlarz, and in further view of Harding (U.S. Patent No. 20140317100).

	Regarding Claim 8, Cooper teaches:
	A biometric payment system, comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to (See at least Claim 11: Non-transitory computer readable medium operating on a computer [processor]):
Receive [biometric data] from a biometric payment system device (See at least Paragraphs 5 and 8: The client hardware device is attached to a biometric sensor for receiving biometric information from the customer. The client hardware device transmits the biometric information to an identity provider service for the purpose of completing a transaction),
	Determine an identity associated with the biometric by providing the biometric template to the target matching engine (See at least Paragraph 43: The biometric template is sent to the identity service provider [matching engine]. The matching engine compares the received biometric template with stored information to authenticate the user [See Figure 7, 750]); and
	Provide information associated with the identity to the biometric system payment device (See at least Paragraph 43: Once the user is validated, the shared client device receives information regarding an electronic wallet associated with the user [See Figure 7, 755]).

	Cooper does not explicitly teach, but Siedlarz, however, does teach:
	The biometric identifier data structure comprising a digital representation of a biometric and specifying a modality of the biometric and a target matching engine (See at least Paragraphs 106 and 107: Describes a system for authenticating a user using biometrics. The system transmits an authentication request to AR system 200. The authentication request includes a personal reference code and biometric template [data structure] which identify the user and the type of biometric being submitted [see Paragraphs 28 and 35 and Figure 1A]. The system may also identify a Search Set [i.e. matching engine, see Paragraphs 89-91] with which biometric templates should be compared);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Cooper (i.e. merely using biometric data that is not formatted into a specific data structure) with the teachings of Siedlarz (i.e. utilizing a specific data structure to store and compare biometric data) in order to allow the user to enroll different types of 

	The combination of Cooper and Siedlarz does not explicitly teach, but Harding, however, does teach:
	Format the biometric identifier data structure into a biometric template based on the modality of the biometric and the target matching engine (See at least Paragraph 9: Describes a system which provides biometric authentication services. The query router receives biometric probes [i.e. a captured biometric; Paragraph 26] and forwards the probes to an appropriate query engines [Paragraph 29] based on the biometric modality. The query engine converts the biometric probes into corresponding biometric templates for comparison at the template data manager [target matching engine]); and
	Transmit the biometric template to the target matching engine (See at least Paragraph 44: The query engine works in conjunction with the template data manager in order to compare the templates. Examiner's Note: Harding does not explicitly state the query engine and the template data manager are separate devices that transmit data. Rather, Harding states that they work in conjunction with one another. However, it would have been obvious to one of ordinary skill in the art that the query engine and the template data manager communicate with one another in order to facilitate the comparison of the generated biometric templates with stored templates).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, and Harding in order to reduce the amount of time and effort needed to enable multiple forms of biometrics to be analyzed (Harding: Paragraph 39).


Regarding Claim 10, Cooper teaches: 
	Where the information includes a verified identity of a person from whom the digital representation of the biometric was obtained (See at least Paragraph 43: Describes using a matching engine to compare a received biometric template with stored information to authenticate, or provide a verified identity for, a user).

	Regarding Claim 11, Cooper teaches:
	Where the at least one processor communicates with a payment processing system (See at least Paragraph 37: The shared client device communicates with a POS workstation at a merchant location).

	Regarding Claim 12, Cooper teaches:
	Where the information comprises a result of the at least one processor communicating with the payment processing system (See at least Paragraph 48: Describes an embodiment where a result is supplied to a patient which determines their healthcare eligibility and an amount of a co-payment to be paid by the patient).

	Regarding Claim 14, Cooper teaches:
	Where the biometric identifier data structure includes a billing amount (See at least Paragraph 48: Describes using biometric verification in order to determine and communicate an amount of co-payment [billing amount] to be paid by a patient. Even though Cooper does not explicitly state that this information is included in a data structure, it would have been obvious to one of ordinary skill in the art to include this information in a data structure carrying information associated with a biometric transaction).

Regarding Claim 15, Cooper teaches:
	A biometric payment system, comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to (See at least Claim 11: Non-transitory computer readable medium operating on a computer [processor]): 
	Receive [biometric data] from a biometric payment system device (See at least Paragraphs 5 and 8: The client hardware device is attached to a biometric sensor for receiving biometric information from the customer. The client hardware device transmits the biometric information to an identity provider service for the purpose of completing a transaction),
	Format the [biometric data] into the biometric template (See at least Paragraph 40: Describes creating a biometric template based on a biometric image [See Figure 7, 735]);
	Determine an identity associated with the biometric using the target matching engine (See at least Paragraph 43: The biometric template is sent to the identity service provider [matching engine]. The matching engine compares the received biometric template with stored information to authenticate the user [See Figure 7, 750]); and
	Provide information associated with the identity to the biometric system payment device (See at least Paragraph 43: Once the user is validated, the shared client device receives information regarding an electronic wallet associated with the user (See Figure 7, 755]).

	Cooper does not explicitly teach, but Siedlarz, however, does teach:
	The biometric identifier data structure comprising a digital representation of a biometric and specifying a modality of the biometric and a target matching engine (See at least Paragraphs 106 and 107: Describes a system for authenticating a user using biometrics. The system transmits an authentication request to AR system 200. The authentication request includes a personal reference code and biometric template [data structure] which identify the user and the type of biometric being 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Cooper (i.e. merely using biometric data that is not formatted into a specific data structure) with the teachings of Siedlarz (i.e. utilizing a specific data structure to store and compare biometric data) in order to allow the user to enroll different types of biometrics in a database and for providing high-volume, high-speed authentication of claims of identity, while protecting the personal information of the individual (Siedlarz: Paragraph 6).

	The combination of Cooper and Siedlarz does not explicitly teach, but Harding, however, does teach:
	Select a biometric template based on the modality of the biometric and the target matching engine (See at least Paragraph 9: Describes a system which provides biometric authentication services. The system receives biometric probes [i.e. a captured biometric; Paragraph 26] and forwards the probes to an appropriate query engine [Paragraph 29] based on the biometric modality. The query engine converts the biometric probes into corresponding biometric templates for comparison at the template data manager [target matching engine]); and
	Transmit the biometric template to the target matching engine (See at least Paragraph 44: The query engine works in conjunction with the template data manager in order to compare the templates. Examiner's Note: Harding does not explicitly state the query engine and the template data manager are separate devices that transmit data. Rather, Harding states that they work in conjunction with one another. However, it would have been obvious to one of ordinary skill in the art that the query engine and the template data manager communicate with one another in order to facilitate the comparison of the generated biometric templates with stored templates).


	Regarding Claim 16, Cooper teaches where:
	The [assembled data] comprises a first [assembled data] (See at least Paragraphs 42 and 43: The identity provider service receives the assembled data from the shared client device);
	The digital representation of the biometric comprises a first digital representation of a first biometric (See at least Paragraph 39: The obtained biometric information may be in the form of a fingerprint image [first digital representation]);
	The biometric payment system device comprises a first biometric payment system device (See at least Paragraph 43: Shared client device [first biometric payment system device]);
	The at least one processor is operable to receive a second [assembled data] from a second biometric payment system device (See at least Paragraphs 42 and 43: The identity provider service receives the assembled data from the shared client device. Although Cooper does not explicitly describe generating a second set of assembled data, it would have been obvious to repeat the steps disclosed by Cooper to obtain a second set of assembled data using an identical shared client device); and
	The second [assembled data] is generated using a second digital representation of a second biometric (See at least Paragraph 32: The system may collect a plurality of biometric inputs. For example, the first biometric may be a fingerprint, and the second may be a retinal scan. Therefore, the assembly of biometric data [Paragraph 42] may be generated using multiple different kinds of biometrics).


	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Cooper (i.e. merely using biometric data that is not formatted into a specific data structure) with the teachings of Siedlarz (i.e. utilizing a specific data structure to store and compare biometric data) in order to allow the user to enroll different types of biometrics in a database and for providing high-volume, high-speed authentication of claims of identity, while protecting the personal information of the individual (Siedlarz: Paragraph 6).

	Regarding Claim 17, Cooper teaches:
	Where the first digital representation of the first biometric has a different modality than the second digital representation of the second biometric (See at least Paragraph 32: The system may collect a plurality of biometric inputs. The first biometric may be a fingerprint, and the second may be a retinal scan).

	Regarding Claim 18, Cooper and Siedlarz do not explicitly teach, but Harding, however, does teach: 
	The target matching engine comprises a first matching engine and a second matching engine (See at least Paragraph 50 and Figure 1: The system comprises multiple query engines and template data managers); and
The at least one processor is configured to: transmit the first digital representation of the first biometric to a first matching engine; and transmit the second digital representation of the second biometric to a second matching engine (See at least Paragraph 50 and 51: The system may transmit multiple biometric probes to the query engines and template data managers).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, and Harding in order to reduce the amount of time and effort needed to enable multiple forms of biometrics to be analyzed (Harding: Paragraph 39).

	Regarding Claim 20, Cooper teaches:
	Where the first biometric comprises a fingerprint; and the second biometric comprises at least a portion of a face (See at least Paragraph 32: The system may collect a plurality of biometric inputs. The first biometric may be a fingerprint, and the second may be a retinal scan).

	Regarding Claim 22, Cooper teaches:
	Wherein: the modality is a first modality (See at least Paragraph 39: The obtained biometric information may be in the form of a fingerprint image [first digital representation]); and
	The second biometric has a second modality (See at least Paragraph 32: The system may collect a plurality of biometric inputs. The first biometric may be a fingerprint, and the second may be a retinal scan);

	The combination of Cooper and Siedlarz does not explicitly teach, but Harding, however, does teach:
The at least one processor transmits the first digital representation to the first matching engine based the first modality (See at least Paragraph 44 and 45: The system may use multiple biometric engines [matching engines] for comparing biometrics. For example, the client computing device may transmit a first biometric [e.g. a fingerprint] to the appropriate biometric engine); and
	The at least one processor transmits the second digital representation of the second biometric to the second matching engine based on the second modality (See at least Paragraph 44 and 45: The system may use multiple biometric engines [matching engines] for comparing biometrics. For example, the client computing device may transmit a second biometric [e.g. an iris scan] to the appropriate biometric engine).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, and Harding in order to ensure that the biometrics are analyzed using an appropriate biometric engine (Harding: Paragraph 44].

	Regarding claim 23, the combination of Cooper and Siedlarz does not explicitly teach, but Harding, however, does teach:
	Wherein the at least one processor further executes the instructions to format the biometric identifier data structure into a template associated with the target matching engine specified by the indicator (See at least Paragraph 9: Describes a system which provides biometric authentication services. The system receives biometric probes [i.e. a captured biometric; Paragraph 26] and forwards the probes to an appropriate query engines [Paragraph 29] based on the biometric modality. The query engine converts the biometric probes into corresponding biometric templates for comparison at the template data manager [target matching engine]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, and Harding in order to .


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Siedlarz and Harding, and in further view of Robinson (U.S. Pre-Grant Publication No. 20040153421).

	Regarding Claim 9, the combination of Cooper, Siedlarz, and Harding does not explicitly teach, but Robinson, however, does teach:
	Where the information includes a validated age of a person from whom the digital representation of the biometric was obtained (See at least Paragraph 2: Describes using biometrics to validate the age of a user).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, Harding, and Robinson in order to prevent age-restricted goods from being sold to underage individuals (Robinson: See Paragraph 3).


	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Siedlarz and Harding, and in further view of Uberti (U.S. Pre-Grant Publication No. 20030046237).

	Regarding Claim 13, the combination of Cooper, Siedlarz, and Harding do not explicitly teach, but Uberti, however, does teach:
Where the at least one processor communicates with the payment processing system to create a credit account for a person from whom the digital representation of the biometric was obtained (See at least Paragraph 16: Describes a method for opening a credit account using biometric authentication).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Siedlarz, Harding, and Uberti in order to provide convenience to the user by eliminating the need for the user to provide physical documents confirming their identity when creating financial accounts. 















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696

/EDWARD CHANG/Primary Examiner, Art Unit 3696